Title: From George Washington to Brigadier General John Glover, 19 November 1777
From: Washington, George
To: Glover, John



sir
Head Quarters [Whitemarsh, Pa.] 19th Novr 1777 11 OClock P.M.

The Enemy haveing thrown a considerable part of their force over Delaware with an Intention as I suppose of making an attack upon our Fort at Red Bank, Occasions me to Reinforce the Garrison & troops

already there with a large Detachment from this Army in addition to which it is my desire & you are hereby order’d to March by the most convenient Route after receipt of this to Join the Continental Army which may be in the Neighbourhood of Red Bank under command of Major Genl Greene or any other Officer there commanding & take his directions with respect to your conduct at that Post—You will take the Necessary precaution for the Subsistance of your Troops on their march to this place by Detaching Commissaries &Ca to provide for them Your first Route should be Directed to Haddenfield & from thence as Circumstances will require. I am &c.

G.W.

